department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number telephone number employer_identification_number legend foundation founders founder date dear we have considered your request for rulings regarding a qualifying_distribution made to a private_foundation pursuant to il r c sec_4942 and facts you primarily make grants to other charities you are exempt from federal_income_tax under sec_501 and are classified as a private_foundation under sec_509 foundation is exempt from federal_income_tax under sec_501 and is classified as a private_foundation under sec_509 and as an operating_foundation under sec_4942 your founders created foundation primarily to receive and administer funds to encourage the study and appreciation of the work and philosophy of founder and to account for the architectural record of founder 1’s professional career you and foundation have the same six trustees who are the founders three children and three grandchildren founders constructed a home and studio to hold the documentary archives of founder 1's professional career founders created foundation and transferred the home and studio to foundation to preserve them and the grounds on which they are located and to make the archived records available for research and public display you owned a contiguous half-acre parcel of land property where you built two office buildings and leased them to a professional services firm as office space in the year under consideration the trustees decided that they would no longer lease the office buildings to any organization that was not associated with the home and studio they also agreed to remove the office buildings so that foundation could show founder _1’s original home and studio in in accordance with foundation’s exempt_purpose you attached to your request_for_ruling a copy of the trustee’s plan to convert property a historically accurate setting the plan states that your trustees met on two dates the last one on date to discuss the disposition of the property and acting on your behalf agreed to transfer it to foundation next the trustees acting on behalf of foundation agreed to convert the property to the same purpose as the home and studio by removing the office buildings and restoring the land to its original state so that foundation could show founder 1’s original home and studio design in accordance with foundation’s exempt_purpose the trustees agreed that they would implement their plan by transferring the property obtaining an exemption from property_tax arranging for the removal of the office additions and restoring the grounds your quitclaim_deed shows that you donated property to foundation you also stated that foundation applied to the city for exemption of the property from real_property tax and that the city determined that the property was not subject_to property_tax beginning the year after date moreover you stated that well before the end of the year after date foundation demolished the office space and began to restore the grounds to their original state in your recently submitted letter dated date you state that the conveyance of the property by you to foundation was a qualifying_distribution on date also you represent that the pass-thru reporting requirements in sec_53 have been met in addition you represent that foundation’s form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation for the prior year shows no undistributed_income remaining at the end of the year and that foundation’s qualifying distributions for the distribution year far exceed its income rulings requested you requested the following rulings your conveyance of property to foundation and the conversion of property to an exempt use in such year constitutes a qualifying_distribution by you under sec_4942 in an amount equal to the fair matket value of property at the date of its conversion to exempt purposes the conversion of property to exempt purposes by foundation occurred on date law sec_170 provides that for purposes of this section the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals literary sec_501 provides for the exemption from federal income_taxation of organizations i r c organized and operated exclusively for charitable and or educational_purposes sec_4942 and b impose excise_taxes on the undistributed income’ of a private_foundation ilr c sec_4942 states that the term qualifying_distribution means a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 or ii sec_4942 states that for purposes of this section the term qualifying_distribution includes a contribution to a sec_501 organization described in paragraph a i or ii if-- a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization il r c sec_4942 states that generally any qualifying_distribution made during a taxable_year shall be treated as made a first out of the undistributed_income of the immediately preceding_taxable_year if the private_foundation was subject_to the tax imposed by this for such preceding_taxable_year to the extent thereof b second out of the undistributed_income for the taxable_year to the extent thereof and c then out of corpus for purposes of this paragraph distributions shall be taken into account in the order of time in which made ilr c sec_4946 states in pertinent part that the term disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to the foundation sec_4946 states in pertinent part that the term disqualified_person means with respect to a private_foundation a member_of_the_family of any individual described in subparagraph a sec_53_4942_a_-3 states that for purposes of sec_4942 and the regulations thereunder the amount of of this paragraph is the fair_market_value of such property as of the date such qualifying_distribution is made a qualifying_distribution of property as defined in subparagraph sec_53_4942_a_-3 states that if an asset not used or held for use directly in carrying out one or more purposes described in sec_170 or b is subsequently converted to such use the foundation may treat such conversion as a qualifying_distribution the amount of such qualifying_distribution shall be the fair_market_value of the converted asset as of the date of its conversion rul rev described a private_foundation that made a qualifying_distribution for exempt purposes under sec_4942 of the code by reason of converting farm_land to c b in that case the ruling held that the date of the decision to convert the land to an exempt use exempt purposes was the date the organization adopted a plan for the exempt use of the property and immediately proceeded to implement it accordingly the date of conversion was the date the organization effectively committed the property to exempt use for purposes of treating the conversion as a qualifying_distribution under sec_53_4942_a_-3 analysis and conclusion ruling is undistributed include grants to sec_4942 states that private_foundations are required to spend a certain amount of money or property for charitable purposes each year which can other charitable the amount that a private_foundation must distribute annually is the distributable organizations amount which is equal to the private foundation’s minimum_investment_return with certain adjustments if a private_foundation does not make a distribution sec_4942 imposes a tax equal to percent of the amount of the undistributed_income each year if a private_foundation continues to fail to distribute the income sec_4942 imposes a second tax equal to percent of the amount remaining that for purposes of meeting the above mandatory distribution_requirements a private foundation's distribution s must meet the definition of qualifying_distribution in means any amount_paid to accomplish one or more purposes described in sec_170 or b therefore to meet the definition of qualifying_distribution your is any amount_paid to transfer of property to foundation must first meet the requirement that it accomplish one the understanding that upon receipt foundation would demolish the office additions and restore the original design of the home studio and landscape which furthers its charitable purposes therefore your transfer of property to foundation to accomplish charitable purposes meets the first requirement sec_4942 which in part or more exempt purposes property on date with you transferred however sec_4942 states that the term qualifying distributions does not include a distribution by a private_foundation to an organization that is controlled directly or indirectly by one or more disqualified persons with respect to the foundation except as provided in paragraph of that section the six trustees that control both you and foundation are lineal descendents of your founders who are substantial contributors described in are disqualified persons described in sec_4946 with respect to foundation since you transferred property to an organization that is controlled by disqualified persons your distribution must meet the additional requirements set of qualifying distribution’ sec_4942 to meet the sec_4946 and thus in paragraph definition forth of paragraph a of sec_4942 states that for purposes of that section the term qualifying_distribution includes a contribution to a sec_501 organization described in paragraph a i if not later than the close of the taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution which is treated under subsection h as a distribution out of corpus first under sec_53 a foundation’s qualifying_distribution was the conversion of property back to the original design of the home studio and landscape to further foundation’s charitable purpose second foundation satisfied the time requirement because the trustees effectively committed the property to exempt use on date the same day you contributed it to foundation as a result your third foundation’s contribution and foundation’s conversion both took place serially on date qualifying_distribution was equal to the amount of your contribution sec_53_4942_a_-3 states that the amount of a qualifying_distribution of property is the fair_market_value of the property as of the date such qualifying_distribution is made sec_53_4942_a_-3 states that the amount of a qualifying_distribution of property is the fair_market_value of the converted asset as of the date of its conversion fourth the distribution arising from the conversion is a distribution out of corpus as described in sec_4942 since foundation had no undistributed_income from prior years and its current distributions far exceed its income of finally paragraph b sec_4942 states that a private_foundation making a qualifying_distribution to another private_foundation or controlled organization must obtain adequate_records or other_sufficient_evidence from the recipient showing that qualifying_distribution treated as a distribution out of corpus in the same amount has been made by the recipient you met this requirement because you represent that foundation provided you a written_statement that it made sufficient qualifying distributions that were treated as distributions out of corpus before the end of its taxable_year in which it received property you state further that foundation has removed the two office buildings and the restoration of the property to its original state your transfer of property to foundation followed by foundation’s conversion of property to an exempt use and foundation’s compliance with sec_4942 constitutes a qualifying_distribution by you under sec_4942 the reporting requirements of ruling the regulations state that if an asset not used or held for use by a private_foundation directly in carrying out one or more purposes described in sec_170 or b is subsequently converted to such use the foundation may treat such conversion as a qualifying_distribution see sec_53 a - a revrul_78_102 1978_1_cb_379 held that the date of the decision to convert land to exempt purposes was the date the organization adopted a plan for the exempt use of the property and immediately proceeded to implement it accordingly the date of conversion was the date the organization effectively committed the property to exempt use for purposes of treating the conversion as therefore the date of conversion by foundation of property was date the date the trustees effectively committed property to exempt use for purposes of treating the conversion as a qualifying_distribution under sec_53_4942_a_-3 distribution under sec_53_4942_a_-3 a qualifying accordingly we rule that your conveyance of property to foundation and the conversion of property to an exempt use on date constituted a qualifying_distribution by you under sec_4942 in an amount equal to the fair_market_value of property on date the conversion of property took place on date the date that according to the plan foundation effectively committed property to be used or held for use in carrying out its exempt_purpose this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to a copy of this ruling with deletions that we intend to make available for public disclose inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it may not be used or cited by others as precedent sec_6110 provides that it this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
